United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3709
                                   ___________

Ahmed Ali Bukannan; Abdul             *
Elah Ali Bukannan; Abdul              *
Hameed Ali Bukannan; Hussain          *
Ali Bukannan; Yousef Ali Bukannan,    *
                                      * Appeal from the United States
            Appellees,                * District Court for the
                                      * Eastern District of Arkansas.
            v.                        *
                                      *      [UNPUBLISHED]
Dale Rutherford; Isaac Rutherford,    *
                                      *
            Appellants.               *
                                 ___________

                             Submitted: March 28, 2003

                                  Filed: May 30, 2003
                                   ___________

Before MELLOY, HEANEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Dale and Isaac Rutherford appeal the order of the district court1 which granted
summary judgment to Ahmed Ali Bukannan and his brothers on their claims for
breach of contract and conversion. A jury determined the Rutherfords were liable for
fraud and constructive fraud in the amount of $300,000, and that the amount of

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
damages for which the Rutherfords were liable for breach of contract and conversion
was $152,000. The jury also awarded punitive damages of $450,000. Having
carefully reviewed the record, we conclude that the district court properly granted
summary judgment on the breach-of-contract and conversion claims in favor of the
plaintiffs. See Get Away Club v. Coleman, 969 F.2d 664, 666 (8th Cir. 1992).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest.

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-